DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/22 has been entered.

Response to Arguments
101 Rejection
With respect to applicant’s arguments, specifically how the newly recited designing device ties the abstract ideas to a practical application, the examiner respectfully disagrees.  As disclosed by applicant’s specification, the design device is another computer that receives the determinations made by the abstract idea.  The design device merely reads as a generic computer that receives data from the determination device, thus failing to meaningfully limit the claim because it does not require any particular application of the recited calculations or determinations to the physical steel sheet itself.  At best, the newly added limitation is the equivalent of merely adding the words “apply it” to the judicial exception.
The examiner suggests reciting how a molding device is controlled based on the fracture determinations and how the steel sheet is manufactured in light of those determinations to overcome the current 101 rejection.

103 Rejection
Applicant’s arguments with respect to claim(s) 16, 29 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 16, in lines 11-12, the limitation “the fracture determinations” lacks antecedent basis.  The use of the plural form of determination is unclear to the examiner, as the claim up to this point, has not made any determinations.  Later, in line 22 of the claim “a fracture determination” is recited.  Is this a different determination than the earlier claimed “determinations”?  Clarification is required.  To further prosecution, the examiner has interpreted the claim as there being only one fracture determination being made in line 22 which is used to design the steel sheet.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-22 and 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without providing significantly more. The claim(s) recite(s) the judicial exception of mathematical calculations.  The claims recite a target forming limit value generates the reference forming limit value in accordance with the material characteristics and the plate thickness on the basis of the reference forming limit value information; use a forming limit value prediction expression, which is a function of the element size and tensile strength of the steel material to change the reference forming limit value, predict a forming limit value in the element size, and generate a target forming limit value; runs the deformation simulation by using the input information and outputs deformation information including strain of each element; determine principal strain of each element included in the deformation information; and determine whether each element in the analysis model will fracture on the basis of maximum principal strain and minimum principal strain of each element for which the principal strain is determined and a target forming limit line specified by the target forming limit value.  These steps performed by the claimed processor perform analytical mathematical calculations using conventional plots of principle strains and stresses in comparison to form limit curves, concepts of material science, and failure design.  Although the claims recite a fracture determination device, a storage, and a processor, these elements are merely generic computer elements that implement the abstract idea without providing significantly more. This judicial exception is not integrated into a practical application because the claimed additional elements, like the processor, a design device designing a structure of a model based on results of the fracture determination so that fracture of the steel material shaped by the mold is prevented and steel material of a steel sheet material having a ultra-high strength whose tensile strength is 980 MPa or more, merely perform the identified judicial exception (i.e. processor and output device) while the steep plate links the exception to a technology. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed processor merely performs the abstract idea while the steel material representing the plate generally links the abstract idea to a technology without a practical application.  In addition, the claimed “design device designing a structure of a mold based on results of the fracture determination so that fracture of the steel material shaped by the mold is prevented” is disclosed by applicants’ specification as a computer connected to fracture determination device.  Therefore, the examiner has interpreted the design device as generic computer that receives data from the determination device, thus failing to meaningfully limit the claim because it does not require any particular application of the recited calculations or determinations to the physical steel sheet, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.
The mathematical concepts do not improve the function of the computer nor do the recited additional elements apply the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Note: claims 29 and 30 are rejected similarly to claim 16.
With respect to claims 17-22 and 25-27, the claims further defined the abstract idea related to mathematical concepts without providing significantly more to the units in which these concepts are performed on.
With respect to claim 28, the claim recited the additional elements of a vehicle.  The claimed vehicle merely links the abstract idea to a technology without providing significantly more.
Therefore, the claims are not found patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 21, and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (20014/0019099) in view of Yonemura et al. (2018/0032057).

With respect to claim 16, Zhu et al. teaches a fracture determination device [0019] for determining whether a steel material is fractured (as the disclosed device provides a simulation to aid in determining potential failures during manufacturing [0019]) comprising: a storage [0028] which stores element input information including material characteristics, plate thickness of a steel material (i.e. at step 600, the FEM model defines the shell elements that represent the steel material [0025]) and an element size (as defined in the model representing the sheet metal blank) in an analysis model (FEM model) used for a deformation simulation of the steel material by a finite element method (s604), and reference forming limit value information (via Fig. 5) indicating a reference forming limit value indicating a forming limit value (standard to the sheet metal blank and thickness) in a reference element size (found within the FE model), and programs (i.e. software for the fracture determination); a processor (704, Fig. 7) performing processes based on the programs (stored software for performing the fracture determination);, wherein the processor (704) is configured to: generate (s606) generates the reference forming limit value (Fig. 5) in accordance with the material characteristics and the plate thickness on the basis of the reference forming limit value information [0026]; run (s608) the deformation simulation by using the input information and outputs deformation information including strain of each element (used to determine formability [0019] and [0026]); and determine (i.e. an analysis that forms Fig. 5) principal strain of each element included in the deformation information (in major and minor strains in each element representing the metal sheet), wherein the steel material is (capable of being) a steel sheet material having an ultra-high strength whose tensile strength is 980 MPa or more (as the disclosed device allows a user to enter the material properties for the sheet before running the simulation [0003].
Zhu et al. remains silent regarding a designing device designing a structure of a mold based on results of the fracture determinations so that fracture of the steel material shaped by the mold is prevented, using a forming limit value prediction expression, which is a function of the element size and tensile strength of the steel material to change the reference forming limit value, predict a forming limit value in the element size, and generate a target forming limit value; and generate a fracture determination whether each element in the analysis model will fracture on the basis of maximum principal strain and minimum principal strain of each element for which the principal strain is determined and a target forming limit line specified by the target forming limit value.
Yonemura et al. teaches a similar device that includes a designing device (an arithmetic device of 1200, Fig. 6) designing a structure of a mold (i.e. Yonemura et al. discloses improving a die shape of a press [0010]) based on results of fracture determinations (i.e. the determination from S109, Fig. 5 [0139]) so that fracture of a steel material shaped by the mold is prevented (as Yonemura et al. discloses reducing fracture based on determination [0071]), using a forming limit value prediction expression (i.e. a theoretical prediction of FLD [0090]), which is a function of an element size (i.e. a latticed pattern on a surface of the sheet [0089]) and tensile strength of the steel material [0078] to change the reference forming limit value (i.e. the FLD), predict a forming limit value in the element size, and generate a target forming limit value [0089-0090]; and generate a fracture determination whether each element in the analysis model (i.e. in the FEM [0090]) will fracture on the basis of maximum principal strain [0090] and minimum principal strain [0090] of each element (in the FEM) for which the principal strain [0090] is determined and a target forming limit line (FLD) specified by the target forming limit value [0090].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Zhu et al. to include the design device and the algorithmic steps taught by Yonemura et al. because Yonemura et al. teaches such a modification reduces fracturing in a sheet of metal without increasing the number of processes of the press forming the sheet of metal, thereby improving the analytical device of Yonemura.
The method steps of claim 29 are taught and performed by the operation of the system rejected in claim 16.
With respect to claim 30, Zhu et al. with respect to Yonemura et al. teaches a non-transitory computer readable medium ([0028-0029] of Zhu as modified by Yonemura et al. having stored therein a fracture determination for causing a computer (taught by Zhu) to perform program the steps performed by the rejected device of Zhu et al. as modified by Yonemura et al.

With respect to claim 17, Zhu et al. in view of Yonemura et al. teaches wherein the modified processor is further configured to predict the forming limit value (FDL as disclosed in Yonemura et al.) by using the element size (of the FEM model representing the steel plate) and a first coefficient (tensile variable) obtained from tensile strength of the steel material [0077] of Yonemura et al.

With respect to claim 21, Zhu et al. in view of Yonemura et al. teaches wherein the modified processor is further configured to predict maximum principal strain in the element size (of the model representing a metal sheet) by using a product of the first coefficient [0077] of Yonemura et al. and an arithmetic operation result (note: as claimed, it appears the operation is not performed by the generation unit, but rather uses a piece of data fed to the unit, i.e. a result, therefore, insofar as how the operation further defines the device, the unit of Zhu et al. as modified is capable of receiving the result defined as being a function of power arithmetic operation in which the second coefficient (i.e. interpreted as a variable) is taken to be an exponent and the element size is taken to be a base).

With respect to claim 22, Zhu et al. in view of Yonemura et al. teaches wherein the modified processor is further configured to predict the forming limit value by using the element size (of the model representing the metal plate) and a second coefficient (the tensile variable taught in Yonemura et al.) obtained from tensile strength of the steel material 0077] of Yonemura et al..

With respect to claim 25, Zhu et al. in view of Yonemura et al. teaches all that is claimed in the above rejection of claim 16, but remains silent regarding the mathematical specifics of the forming limit value prediction expression is, in a case where p is a strain ratio, M is an element size indicating a size of an element in an analysis model used in a simulation by the FEM, Si is maximum principal strain in an element size M, and 82 is minimum principal strain in the element size M, represented by a first coefficient k1 and a second coefficient k2 as 
    PNG
    media_image1.png
    86
    149
    media_image1.png
    Greyscale

where the first coefficient k1 is represented by tensile strength TS of material of the steel plate and coefficients y and 6 as
 
    PNG
    media_image2.png
    25
    127
    media_image2.png
    Greyscale


and the second coefficient k2 is represented by maximum principal strain SiB in the reference element size and a coefficient q as 


    PNG
    media_image3.png
    32
    509
    media_image3.png
    Greyscale
  .
	
However, because Zhu et al., Yonemura et al. teach the effective variables, for example, element size, tensile strength of the steel material, strain ratio, maximum principle strain, minimum principle strain, and coefficients, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the variables such to derive the claimed mathematical equation, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Further, such an optimization further improves the mathematical operation of Zhu as modified by Yonemura et al. to be specific to a steel plate and it’s forming process, thereby improving the overall analytical process of Zhu et al. towards an intended analytical application.
With respect to claim 26, Zhu et al. in view of Yonemura et al. teaches wherein the modified processor is further configured to determine that an element (representing the steel plate) will fracture when the determined maximum principal strain and minimum principal strain (as taught in Yonemura et al. [0090]) of the element exceed a threshold value given by the target forming limit line (via s608 of Zhu et al. as modified).

With respect to claim 27, Zhu et al. in view of Yonemura et al. teaches the modified processor is further configured to generate (via the stress-strain software used in the FEM analysis taught by Zhu et al.) target forming limit stress by changing the target forming limit value (based on the FLD [0020]); and convert the determined maximum principal strain and minimum principal strain of each element into maximum principal stress and minimum principal stress [0020], and determines (s608) that an element will fracture when the converted maximum principal stress and minimum principal stress of the element exceed the target forming limit stress (i.e. causing structurally failure).

With respect to claim 28, Zhu et al. in view of Yonemura et al. teaches wherein the deformation simulation is (capable of being) a collision deformation simulation of a vehicle formed by the steel material (as the simulation does not further define the device itself and reads as an intended use of the simulation).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (20014/0019099) in view of Yonemura et al. (2018/0032057), as applied to claim 17, further in view of Stoughton et al. (Sheet metal formability analysis for anisotropic material under non-proportional loading).

With respect to claim 18, Zhu et al. in view of Yonemura et al. teaches all that is claimed in the above rejection of claim 17 except wherein processor (as taught by Yonemura) is further configured to predict maximum principal strain in the element size by using the first coefficient (tensile, [0077] of Yonemura et al.), a second coefficient including maximum principal strain in the reference element size and the first coefficient, and the element size.
Stoughton et al. teaches coefficients (L’11 for example) as functions of an independent first coefficients α1, page 1982, related to tension and material model characteristics, similar to element size. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the underling mathematical operations of Yonemura et al. to include data that better represents a complex forming process, thereby improving the analytical capabilities of Zhu et al. when determining the formability of a metal sheet. 	 

With respect to claim 19, Zhu et al. in view of Yonemura et al. and Stoughton et al. teaches wherein the second coefficient (L’11 for example) is a function of maximum principal strain (i.e. as these coefficients are derived, i.e. a function, from strain based FLC’s) in the reference element size (of the model representing the plate) and the first coefficient α1, page 1982 of Stoughton et al..
With respect to claim 20, Zhu et al. in view of Yonemura et al. and Stoughton et al. teaches wherein the second coefficient (L’11 for example) is (capable of being) in proportion to a logarithm of a value obtained by dividing maximum principal strain in the reference element size (of the model) by the first coefficient (as the coefficient itself does not further define the device itself, but rather reads as an intended use of the device and how the a mathematical representation of a plate being analyzed by the device is to be performed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yonemura et al. (WO2014208697A1) which teaches a device for determining fracture in a metal plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853